Citation Nr: 1507475	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  12-15 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a heart disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the Air Force National Guard (AFNG) from March 24, 1968, to July 21, 1968,;July 28, 1968, to August 11, 1968; July 20, 1969, to August 3, 1969; July 26, 1970, to August 9, 1970; July 11, 1971, to July 25, 1971; July 22, 1972, to August 5, 1972; April 7, 1973, to April 8, 1973; May 19, 1973, to May 20, 1973; June 16, 1973, to June 17, 1973; July 7, 1973, to July 8, 1973; July 21, 1973, to August 4, 1973; August 18, 1973, to August 19, 1973; September 22, 1973, to September 23, 1973; October 27, 1973, to October 28, 1973; November 17, 1973, to November 18, 1973; December 15, 1973, to December 16, 1973; January 19, 1974, to January 20, 1974; and February 2, 1974, to February 3, 1974.  

The matter of entitlement to service connection for a heart disorder is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision also denied service connection for disorders of the right foot, ankle, and leg.  However, in his substantive appeal (VA Form 9), the appellant stated that he was only appealing the decision on his claim for service connection for a heart disorder.  Thus, as the appellant did not perfect his appeal with respect to the additional service connection claims, those matters are not in appellate status.  

In January 2013, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A written transcript of the hearing has been prepared and incorporated into the evidence of record.  

The following determination is based on review of the appellant's claims file in addition to his Virtual VA "eFolder."  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

The Board's review of the record reveals that further development is warranted. 

The appellant seeks entitlement to service connection for coronary artery disease (CAD), which he contends began in service.  He asserts that he was never told that he had a heart murmur in 1970 when it was first noted.  He experienced symptoms of heart palpitations, chest pain, and a pounding sensation in his heart, and has had significant heart problems since that time.  Post service, he has had two heart attacks, congestive heart failure, several heart surgeries, and has had two pacemakers/defibrillators and open heart surgery.  

Review of the available AFNG treatment records reflects that the appellant was not found to have a heart murmur or a heart disorder upon enlistment examination on March 2, 1968, or upon periodic examination on August 16, 1969.  However, upon periodic examination on August 19, 1970, functional grade III/IV systolic murmur along the right and left sternal was reported, which was noted to be functional.  Upon periodic examination on August 21, 1971, the appellant reported a history of palpitation or pounding heart.  The diagnosis was "RSR grade 2 and 8 systolic along LSP and at apex."  Functional murmur."  An electrocardiogram on November 20, 1971, was negative.  Upon periodic examination on October 7, 1972, he gave a history of palpitation or pounding heart and heart trouble, as well as pain or pressure in the chest.  The functional heart murmur was noted by the examiner.  

Post service records include private records from late 1997 and early 1998 which show treatment for chest pain with diagnosis of heart disease.  In a February 1998 statement by the appellant's private physician, C.E.H., M.D., the doctor noted that the appellant was a patient who had had an inferior and anterior infarction in less than one year.  He had a "large" amount of heart damage, and his ability to do anything was severely hampered.  

A private registered nurse's statement in November 1998 attested that the appellant had congestive heart failure, CAD, and ventricular arrhythmias.  He received infusion of "Dobutamine" on a weekly basis to improve his heart function and decrease his symptoms.  

The appellant's private physician, C.E.H, M.D., reported in March 1999 that the appellant received weekly treatment at the congestive heart failure clinic for his symptoms.  

In June 2001, the appellant underwent triple coronary bypass surgery.  Subsequently dated private records (through 2012) reflect continued treatment for CAD, to include the implant of a cardioverter defibrillator.  Upon VA examination in May 2011, the final diagnoses were ischemic heart disease, status post coronary artery bypass graft, and soft systolic ejection murmur, "which he has had since active duty."  The examiner, who noted that the claims file was not available for review, opined that the ischemic heart disease was not related to the murmur.  

In support of his claim, the appellant submitted numerous statements dated in 2012 from several private physicians, to include P.B.M., M.D., W.C., M.D., and W.R.M., M.D.  In their statements, these physicians opined that there existed signs of heart disease and early cardiomyopathy dating back to 1968 through 1974.  

In January 2013, the appellant also testified at a videoconference hearing in support of his claim.  He reported that he was treated at Ft. Lee during basic training for chest pain complaints.  He also said that at each one of the bases where he served, he had issues with his chest pains and heart.  This treatment included at Lackland Air Force Base (AFB), Dannelly AFB, and Maxwell AFB.  

After review of the file, the Board concludes that it is unclear as to whether all of the appellant's ACDUTRA treatment records are in the file.  An attempt to obtain any additional records should be made.  See 38 U.S.C.A. § 5103A (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Moreover, additional VA examination that includes review of the claims file, to include the private physician's statements in support of the appellant's claim, is necessary to address the etiology of the appellant's heart disease.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 
38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent medical records.  

2.  The AOJ should obtain any outstanding AFNG records, including medical records.  If this information is not readily available or obtainable, this fact should be documented for the record and appropriate action taken to notify the appellant thereof.  

3.  Then, the AOJ should accord the  appellant an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed heart disorder(s).  The claims file must be made available to the examiner for review in connection with the examination, and a notation that this review has taken place should be made in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the appellant's symptoms as observed by him and/or others since service, review the record, and offer opinions as to the following questions:

Whether any diagnosed heart disorder is a congenital abnormality.  If so, is such a condition a defect or disease?  See VAOPGCPREC 82-90 (July 18, 1990) (which stipulates that a congenital abnormality that is subject to improvement or deterioration is considered a disease.)  

a) If the examiner identifies a congenital "defect," then he or she should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that there is any superimposed disease or injury in connection with the congenital defect, and if so, the likelihood that the identified superimposed disease or injury is related to the appellant's ACDUTRA.  

b) If the examiner finds a congenital "disease," then he/she should offer an opinion as to the medical probability that any such disease was incurred in, or aggravated by (e.g. a worsening of the underlying condition as compared to an increase in symptoms) by the Veteran's ACDUTRA.  

c) For any heart disability diagnosed on examination and determined by the examiner not to be a congenital abnormality, the examiner should express an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability(ies) is/are the result of the appellant's ACDUTRA.  

4.  The appellant must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent, must be associated with the record if the appellant fails to report for any scheduled examination.  The appellant is to be advised that failure to report for a scheduled VA examination without good cause shown may have an adverse effect on his claim.  38 C.F.R. § 3.655 (2014).  

5.  The AOJ should also undertake any other development it determines to be warranted.  

6.  Then, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

